                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


  NATHAN LING,                                         )
                                                       )
         Plaintiff,                                    ) Case No.: 3:20-cv-00233
                                                       )
  vs.                                                  ) Judge Charles E. Atchley, Jr.
                                                       )
  CAMPBELL COUNTY, TENNESSEE,                          ) Magistrate Judge H. Bruce Guyton
  et al.                                               )
                                                       )
         Defendants.                                   )


                            PLAINTIFF’S AMENDED COMPLAINT


         Comes the Plaintiff, Nathan Ling, and for cause of action against the Defendants would

  show as follows:

                                             I. PARTIES

         1.      Plaintiff Nathan Ling is a citizen and resident of Wayne County, Michigan.

         2.      Defendant Campbell County, Tennessee is a governmental entity created and

  existing in the State of Tennessee and can be served through its agent for service of process: E. L.

  Morton, County Mayor, 570 Main Street, Jacksboro, Tennessee 37757.

         3.      Defendant Justin Crabtree is a citizen and resident of Campbell County, Tennessee

  and can be served at his last known address: 668 Ridge Road, Caryville, Tennessee 37714.

         4.      Defendant Dakota Williams is a citizen and resident of Campbell County,

  Tennessee and can be served at his last known address: 115 Watertown Lane, Jacksboro,

  Tennessee 37757.




                                                   1

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 1 of 19 PageID #: 116
         5.      Defendant Sean Brown is a citizen and resident of Campbell County, Tennessee

  and can be served at his last known address: 136 Wood Lane, Jacksboro, Tennessee 37757

         6.      Upon information and belief, the numerous unknown “John Doe” Defendants were

  involved in the excessive force and failure to provide adequate medical care for a serious medical

  need claims but because of the County’s malfeasance are currently unknown to this Plaintiff or his

  counsel. Once such identities are discovered, Plaintiff will move to amend his Complaint to name

  the individual defendants. At all times material hereto, the yet unknown individual defendants

  were acting under color of state law.

                      II. STATEMENT OF JURISDICTION AND VENUE

         7.      This Court has jurisdiction over Plaintiff’s claims brought under Title 42 of the

  United States Code Section 1983. See U.S.C. §§ 1331, 1343(a)(3).

         8.      Venue exists in the United States District Court, Eastern District of Tennessee at

  Knoxville, pursuant to 28 U. S.C. § 1391 (b)(1) and/or (2).

         9.      This Court has supplemental jurisdiction over Plaintiff’s state law claim pursuant

  to 28 U.S.C. § 1367.

                                  III. STATEMENT OF FACTS

         10.     Plaintiff, Nathan Ling, was arrested and charged with evading arrest on June 1,

  2019. The underlying arrest was made based on a call from a citizen’s 911 report of a suspicious

  vehicle in the area of Wildwood Circle in LaFollette, Tennessee.

         11.     When the Campbell County Sheriff’s Office responded to the 911 call, they

  identified the vehicle and found three occupants, Nathan Ling, Kaitlyn McDaniel, and Jaevon

  Dayshawn Jones inside.




                                                  2

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 2 of 19 PageID #: 117
          12.     During the investigation, the Campbell County Sheriff’s Department discovered

  that the suspect vehicle had been reported stolen in the state of Michigan. Ms. McDaniel admitted

  to taking the vehicle from her grandparents without their permission.

          13.     Further, during the investigation, it was discovered that active felony warrants were

  pending against Mr. Ling in the state of Michigan. In response, a deputy with the Campbell County

  Sheriff’s Department attempted to place Mr. Ling in custody.

          14.     Mr. Ling then attempted to flee the scene and was chased by two Campbell County

  deputies.

          15.     During the pursuit, Mr. Ling injured his arm and was apprehended by the deputies

  and placed into custody.

          16.     In response to Mr. Ling’s injury, the Campbell County Sheriff’s Department called

  EMS personnel to the scene to evaluate his wound. During the examination, Mr. Ling became

  combative with paramedics and deputies.

          17.     Ultimately, Mr. Ling was cleared by EMS personnel and was transported from the

  scene to the Campbell County Correction Center arriving at approximately 12:30 a.m. on June 2,

  2019.

          18.     Deputy Justin Crabtree transported Mr. Ling from the scene to the jail. For all times

  material, Mr. Ling was restrained by handcuffs with his hands behind his back.

          19.     Upon arrival, Deputy Crabtree removed Mr. Ling from the back seat of his cruiser

  and then threw him aggressively toward the floor of the sally port.

          20.     Deputy Crabtree then violently shoved Mr. Ling against the wall and door at the

  jail’s entrance before entering the jail’s intake area.




                                                     3

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 3 of 19 PageID #: 118
           21.   Once inside the intake area, Deputy Crabtree is then accompanied by at least two

  correctional officers with the Campbell County Sheriff’s Department, Dakota Miller and Sean

  Brown.

           22.   Deputy Crabtree then placed one hand on Mr. Ling’s left arm and one behind his

  neck; positioned Mr. Ling to face the intake counter and window; and then, with intense and

  overwhelming force, slammed the handcuffed Mr. Ling’s head against the counter and metal

  window frame. These acts were committed in clear view of correctional officers Miller and

  Brown.




                                                 4

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 4 of 19 PageID #: 119
         23.    Following this unprovoked and unnecessary violent use of force, Mr. Ling was

  handed over to correctional officers Miller and Brown.

         24.    Upon the being placed in the control of Miller and Brown, Mr. Ling attempted to

  raise himself up from the intake counter. Deputy Crabtree then assisted Miller and Brown in

  violently slamming Mr. Ling to the floor of the Campbell County Correction Center’s intake room.




                                                 5

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 5 of 19 PageID #: 120
          25.     While the handcuffed Mr. Ling was restrained on the floor, Deputy Crabtree

  proceeded to strike Mr. Ling in the face at least two times. As a result of these blows, Mr. Ling’s

  nose began to gush blood profusely onto the floor. At no time during this assault was Mr. Ling

  resisting or in any position to threaten the officers or others.




          26.     Correction officers Miller and Brown and Deputy Dakota Williams then joined in

  with Deputy Crabtree in keeping Mr. Ling pinned against the floor. Officer Brown and Deputy

  Williams then engaged in the continuing and unnecessary assault of the restrained Mr. Ling as he

  lay helpless on the floor.




                                                     6

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 6 of 19 PageID #: 121
         27.    While laying beaten, injured, restrained and in a pool of his own blood, correction

  officer Brown then proceeded to spray Mr. Ling with some type of chemical agent.

         28.    A spit mask was then placed over Mr. Ling’s head and while he was still laying on

  the floor of the Campbell County Correction Center’s intake room, Deputy Crabtree appeared to

  take a photograph of Mr. Ling in this degrading and emasculating position.




                                                 7

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 7 of 19 PageID #: 122
         29.    At approximately 12:43, Mr. Ling was finally taken from the intake room to the

  Campbell County Correction Center’s decontamination area.




         30.    While in the decontamination area, Mr. Ling laid virtually motionless for some time

  only showing signs of life when he would occasionally spasm involuntarily.

                                                 8

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 8 of 19 PageID #: 123
         31.    After some time, Mr. Ling began to regain some indicia of consciousness and

  attempted to sit up and remove the spit mask.




                                                  9

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 9 of 19 PageID #: 124
          32.     After removing the spit mask, Mr. Ling attempted to find a comfortable position

   within the confines of the decontamination area despite his injures. As Mr. Ling lay in the floor,

   going in and out of consciousness, he lost control of his bladder function and urinated on himself.




          33.     Over the next few hours, unidentified corrections officers would enter the doorway

   of the decontamination area and look inside, but failed to physically check on Mr. Ling’s despite

   his obvious distress.

          34.     Mr. Ling was provided no medical attention from the brutal injuries he sustained at

   the hands of the Campbell County deputies until approximately 7:14 a.m. after the Campbell

   County Correction Center’s shift change.

          35.     Upon the shift change, multiple officers and jail personnel entered the

   decontamination area where he was evaluated for an extended period of time. The first medical

   attention he received was not until approximately 7:20 a.m.




                                                   10

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 10 of 19 PageID #: 125
           36.     In response to his injuries, Mr. Ling was transported to the emergency department

   at LaFollette Medical Center; however, his injuries were so severe he was airlifted to the University

   of Tennessee Medical Center where he was diagnosed with a pneumothorax (collapsed lung);

   orbital fracture (bones surrounding the eye socket); maxillary fracture (bridge between the cranial

   base and the dental plate); nasal bone fracture; closed fracture of the greater tuberosity of the left

   humerus (prominent area of bone at the top of the humerus); and traumatic brain injury.

                                       IV. CAUSES OF ACTION

                                   A. 42 U.S.C. § 1983
   Fourteenth Amendment Violation – Excessive Force; Deliberate Indifference to Plaintiff’s
              Right to Adequate Medical Treatment for a Serious Medical Need

                                           Individual Liability

           37.     Plaintiff hereby incorporates paragraphs 1 through 36 of this Complaint as if fully

   set forth herein.




                                                    11

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 11 of 19 PageID #: 126
             38.   A cause of action exists under 42 U.S.C. § 1983 for money damages against an

   individual acting under color of state law who deprives another of rights, privileges, or immunities

   secured by federal law and the Constitution of the Unites States of America.

             39.   The Due Process Clause of the Fourteenth Amendment prohibits the individual

   Defendants from using excessive force against a pre-trial detainee in Campbell County Correction

   Center.

             40.   Excessive force under the Fourteenth Amendment is objectively unreasonable

   conduct that, given the facts and circumstances, would “shock the conscience” and amount to an

   arbitrary exercise of governmental power.

             41.   The Fourteenth Amendment to the United States Constitution also requires that a

   pre-trial detainee be provided adequate medical care while in the custody of any governmental

   entity.

             42.   Deliberate indifference to the serious medical needs of a pre-trial detainee violates

   the Due Process Clause of the Fourteenth Amendment where treatment is delayed or denied when

   an objectively reasonable person would conclude medical treatment was needed based upon the

   facts and circumstances there present.

             43.   Upon information and belief, the individual defendants slammed Mr. Ling into a

   wall, counter top, window frame, violently threw him to the ground, punched him in and about his

   face, sprayed him with a chemical agent, placed a spit mask over his head while he was prostrate

   and restrained with handcuffs behind his back lying in a pool of his own blood, and then humiliated

   him by taking a degrading and emasculating photograph of him in this bruised, bloody and battered

   state.




                                                    12

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 12 of 19 PageID #: 127
          44.     Any reasonable observer, given the facts and circumstances of this beating, would

   come to the unavoidable conclusion that these Defendants’ conduct was objectively unreasonable

   so as to be unacceptable in a civilized society and shocking to the conscious. On any objective

   scale, the actions and conduct of the individual Defendants constitute an arbitrary and capricious

   exercise of governmental power and constitutes excessive force in violation of the Due Process

   Clause of the Fourteenth Amendment.

          45.     In addition, these individual Defendants as well as the John Doe Defendant(s)

   officers had actual knowledge based on the video, and the acts of their coworker Defendants who

   assaulted Mr. Ling that he was suffering a serious medical condition and in need of immediate and

   adequate medical care and were instrumental and complicit in the unreasonable delay and/or denial

   of same.

          46.     Upon information and belief, the John Doe Defendant(s) had actual knowledge of

   the assault on Mr. Ling carried out by Deputy Crabtree, and correction officers Williams and

   Brown; they also had actual knowledge of his medical condition from the video of the incident

   and Mr. Ling’s complaints of pain and suffering. These unknown Defendants thus had actual

   knowledge of Mr. Ling’s condition, and they simply refused to afford him the healthcare that he

   required by forcing him to suffer for approximately seven (7) hours until the next shift arrived.

          47.     Mr. Ling was in severe pain during this time, but he received no care whatsoever

   for approximately seven (7) hours in violation of his due process rights under the Fourteenth

   Amendment to the United States Constitution.

          48.     As a result of the officer’s deliberate indifference to Mr. Ling’s right to be free from

   excessive force and to be afforded adequate medical care for a serious medical need, Mr. Ling was

   injured as noted hereinbefore.



                                                    13

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 13 of 19 PageID #: 128
           49.     Plaintiff therefore sues the individual officers for their deliberate indifference to

   and violation of his right to be free from excessive force and to his right to adequate medical care

   for a serious medical need. He seeks the following relief:

                   a.     Economic damages for the cost of past and future medical care, lost wages,

                   loss of earning capacity, and non-economic damages for pain and suffering, mental

                   and emotional anguish, permanent impairment and disabilities, and loss of

                   enjoyment of life;

                   b.     Punitive damages; and

                   c.     Attorney’s fees pursuant to 42 U.S.C. § 1988.

                                           Municipal Liability

           50.     Plaintiff hereby incorporates paragraphs 1 through 49 of this Complaint as if fully

   set forth herein.

           51.     The Due Process Clause of the Fourteenth Amendment prohibits Defendant

   Campbell County, Tennessee from having any custom, policy, or procedure which would

   constitute the proximate cause of its officers’ deprivation of any citizen’s constitutional rights.

   Where such a custom, policy, or procedure has resulted in its officers’ deprivation of a citizen’s

   constitutional rights under 42 U.S.C. § 1983, sovereign immunity is removed, thereby allowing

   the citizen to recover his damages in a suit against the municipality.

           52.     Upon information and belief, Campbell County is liable to Mr. Ling pursuant to 42

   U.S.C. § 1983 based on its history of prior incidences where its officers used excessive force

   against inmates and pre-trial detainees; this history of similar incidences constitutes a custom

   thereby rendering the county liable.




                                                    14

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 14 of 19 PageID #: 129
           53.     Upon information and belief, Campbell County failed to adequately train its

   officers for proper tactics and procedures when said officers encounter pre-trial detainees who are

   restrained and handcuffed behind their backs. Upon information and belief, Campbell County has

   also failed to adequately train its officers who observe other officers engaging in excessive force

   as to their duty to intervene.

           54.     Upon information and belief, the individual Defendants’ beating of Mr. Ling was a

   direct result of this improper training, the lack of sufficient policies and procedures, and/or custom.

   Upon information and belief, had the officers been properly trained, they would have employed

   other tactics in dealing with Mr. Ling which would not have resulted in life altering injuries.

           55.     In this case, the individual Defendants’ use of force against the restrained and

   compliant Mr. Ling, evidences a complete lack of training in proper procedures and methods

   related to dealing with individuals such as Mr. Ling.

           56.     Additionally, a governmental entity may be held liable where its supervisory

   officials and officers ratify an illegal action of lower-tier officers and employees.

           57.     Upon information and belief, supervisory officers and officials of the county,

   including but not necessarily limited to the Sheriff’s Department, engaged in an attempt to avoid

   further liability and embarrassment by not pursuing criminal charges and/or disciplinary actions

   against officers Williams and Brown as well as any unknown Defendant(s) for their involvement

   in the beating, and denial and/or delay in providing adequate healthcare to Mr. Ling who was in

   serious need of medical attention following the officers’ assault.

           58.     These actions of the supervisory officers/officials constitute ratification under

   section 1983 precedent, and likewise render Campbell County liable to Mr. Ling.




                                                     15

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 15 of 19 PageID #: 130
           59.     Campbell County is liable to Mr. Ling because its customs, policies, and procedures

   were the proximate cause of the individual officers’ deliberate indifference to Mr. Ling’s

   constitutional right to be free from the use of excessive force and to his right to adequate medical

   treatment for a serious medical need.

           60.     Mr. Ling therefore sues Campbell County and seeks the following relief:

                   a.      Economic damages for the cost of past and future medical care, lost wages,

   loss of earning capacity, and non-economic damages for pain and suffering, mental and emotional

   anguish, permanent impairment and disabilities, and loss of enjoyment of life; and

                   b.      Attorney’s fees pursuant to 42 U.S.C. § 1988.

                                B. Tenn. Code Ann. § 29-20-202 et seq.
                        Tennessee Governmental Tort Liability Act – Negligence

           61.     Plaintiff hereby incorporates paragraphs 1 through 60 of this Complaint as if fully

   set forth herein.

           62.     Campbell County was at all times hereto responsible for the operation and the

   supervision of its Correction Center and its employees.

           63.     Pursuant to the Tennessee Governmental Tort Liability Act, the Defendants owed

   Mr. Ling a duty of care to be free from excessive force and to provide him with adequate medical

   care while he was detained.

           64.     These Defendants breached the duty of care as set forth herein and are therefore

   liable to Mr. Ling pursuant to the Act.

           65.     Mr. Ling sues these Defendants under the Act for all the reasons previously set

   forth herein, which are causally related to his injuries, and seeks money damages in the maximum

   amount allowed pursuant to the Tennessee Governmental Tort Liability Act.




                                                   16

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 16 of 19 PageID #: 131
                         C. Intentional Infliction of Emotional Distress Claim
                                    Against Individual Defendants

           66.     Plaintiff hereby incorporates paragraphs 1 through 65 of this Complaint as if fully

   set forth herein.

           67.     As described above, the conduct of Defendants Crabtree, Williams and Brown

   along with the unnamed John Doe Defendants on June 2, 2019 was extreme and outrageous,

   including without limitation using malicious and excessive force against Mr. Ling without

   provocation or justification, humiliating him by taking photographs of him while he was in a

   defenseless and impotent position, and inflicting serious physical harm to Mr. Ling and then

   denying him medical attention for those injuries for over seven (7) hours while he suffered and

   urinated himself.

           68.     Defendants either intended to inflict emotional distress upon Mr. Ling when

   engaging in this conduct, or knew that there was a high probability that such conduct would result

   in such distress.

           69.     Defendants’ conduct caused Mr. Ling to suffer severe emotional distress that no

   reasonable person could be expected to endure.


                                     V. PRAYER FOR RELIEF

           WHEREFORE, premises considered, Plaintiff respectfully requests this Honorable Court

   grant relief as follows:

                   a. Issue process, requiring the Defendants to answer this Complaint;

                   b. Empanel a jury to try this cause;

                   c. Award compensatory damages against all Defendants pursuant to the claims

                       brought pursuant to 42 U.S.C. § 1983 in the amount of $25,000,000.00;



                                                    17

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 17 of 19 PageID #: 132
               d. Award compensatory damages against all Defendants in the maximum amount

                   allowed under the Tennessee Governmental Tort Liability Act;

               e. Award punitive damages against all Defendants, except for Campbell County,

                   Tennessee, pursuant to the claims brought pursuant to 42 U.S.C. § 1983 in the

                   amount of $25,000,000.00;

               f. Award Plaintiff attorney’s fees pursuant to 42 U.S.C. § 1988;

               g. Award costs of this action including discretionary costs; and

               h. Award any other or further relief to which he may be entitled.



        Respectfully submitted this 11th day of June, 2021.



                                             /s/ Tony Seaton
                                             Tony Seaton, BPR 7279
                                             Law Offices of Tony Seaton & Associates, PLLC
                                             118 E Watauga Ave
                                             Johnson City, TN 37601
                                             E-mail: tony@tonyseaton.com
                                             Phone: (423) 282-1041
                                             Fax: (423) 282-0967
                                             Counsel for Plaintiff




                                                18

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 18 of 19 PageID #: 133
                                    CERTIFICATE OF SERVICE

          I hereby certify that on the 11th day of June, 2021, a copy of the foregoing was filed

   electronically using the Court’s ECF system. Notice of this filing will be sent by operation of the

   Court’s electronic filing system to all parties indicated on the electronic filing receipt. All other

   parties will be served by regular U. S. Mail. Parties may access this filing through the Court’s

   electronic filing system.

                                                          /s/ Tony Seaton
                                                          Tony Seaton




                                                     19

Case 3:20-cv-00233-CEA-HBG Document 29 Filed 06/11/21 Page 19 of 19 PageID #: 134
